DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/30/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
3.	Claims 1-20 are allowed. 
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s). 
	“b. receiving and analyzing voice input data of the user, based on calculating of average and maximum intensity functions across a plurality of frequencies, said voice input data indicative of speech of the user correlating to said at least one or more treatment procedures; 
 	c. generating and associating a voice intonation analysis score (VIAS) correlating to the physiological and psychological states of said user with said at least one or more treatment procedures that invoked said voice input data; 
 	d. presenting voice intonation analysis score (VIAS) correlating to the physiological and psychological states of said user with said at least one or more treatment procedures that invoked said voice input data; 
 	e. initializing an electronic database to store personal voice intonation analysis score (VIAS) list of one or more treatment procedures to be used as treatment reference indicative of personal unique physiological and psychological states of the user; and 
 	f. updating said electronic database to contain voice intonation analysis score (VIAS) list of one or more treatment procedures to be used as treatment reference indicative of personal unique physiological and psychological states of the user, 
wherein said voice intonation analysis score (VIAS) receives higher value if said one or more treatment procedures proved to be effective based on the voice input data analysis of the user; and 
 	wherein said voice intonation analysis score (VIAS) receives lower value if said one or more treatment procedures proved to be less effective based on the voice input data analysis of the user.” as recited in Claim 1. 
“ii. receive and analyze voice input data of the user, based on calculating of average and maximum intensity functions across a plurality of frequencies, said voice input data indicative of speech of the user correlating to said at least one or more treatment procedures;  
iii. generate and associate a voice intonation analysis score (VIAS) correlating to  the physiological and psychological states of said user with said at least one or more treatment procedures that invoked said voice input data; 
iv. present voice intonation analysis score (VIAS) correlating to the physiological and psychological states of said user with said at least one or more treatment procedures that invoked said voice input data; 
v. initialize an electronic database to store personal voice intonation analysis score (VIAS) list of one or more treatment procedures to be used as treatment reference indicative of personal unique physiological and psychological states of the user; and vi. update said electronic database to contain voice intonation analysis score (VIAS) list of one or more treatment procedures to be used as treatment reference indicative of personal unique physiological and psychological states of the user wherein said voice intonation analysis score (VIAS) receives higher value if said one or more treatment procedures proved to be effective based on the voice input data analysis of the user; and wherein said voice intonation analysis score (VIAS) receives lower value if said one or more treatment procedures proved to be less effective based on the voice input data analysis of the user.” as recited in Claim 9.  
“b. receiving and analyzing voice input data of the user, based on calculating of average and maximum intensity functions across a plurality of frequencies, said voice input data indicative of speech of the user correlating to said at least one or more treatment procedures; 
 	c. generating and associating a voice intonation analysis score (VIAS) correlating to the physiological and psychological states of said user with said at least one or more treatment procedures that invoked said voice input data; 
 	d. presenting voice intonation analysis score (VIAS) correlating to the physiological and psychological states of said user with said at least one or more treatment procedures that invoked said voice input data; 
 	e. initializing an electronic database to store personal voice intonation analysis score (VIAS) list of one or more treatment procedures to be used as treatment reference indicative of personal unique physiological and psychological states of the user; and 
f. updating said electronic database to contain voice intonation analysis score (VIAS) list of one or more treatment procedures to be used as treatment reference indicative of personal unique physiological and psychological states of the user wherein said voice intonation analysis score (VIAS) receives higher value if said one or more treatment procedures proved to be effective based on the voice input data analysis of the user; and wherein said voice intonation analysis score (VIAS) receives lower value if said one or more treatment procedures proved to be less effective based on the voice input data analysis of the user.” as recited in Claim 17. 

The closest prior arts found as following. 
a. 	Suffin et al. (US 2003/0135128 A1.) In this reference, Suffin et al. utilizes the clinical global improvement scores (“CGI”) to indicate the effect to a treatment (Suffin et al. [0081] A "magnitude-outcome" (or a quantitative or objective outcome) of a treatment is a score of the relative magnitude of the change in a patient's psychiatric condition, rather than a description of its details. Quantitative outcomes permit comparison of the same therapy in different conditions or of difference therapies for the same condition. An illustrative example is the clinical global improvement scores (“CGI”) providing a numerical score in the range [-1, 3] to indicate the effect of a treatment. Of course, binary state changes are included in such an outcome indicator. Moreover, magnitude outcome includes reliance on a steady state for a prescribed period of time or use of tests that yield information that can be compared to that from prior to administering a treatment, [0159] The present invention enables conducting clinical trials of new therapeutic entities or known therapeutic entities for which new uses have been indicated using "enriched" sets of test participants. The therapeutic entity responsivity profiles of test participants with behaviorally defined indicia of psychopathology and related EEG/QEEG abnormalities can be accurately gauged using EEG/QEEG throughout the clinical trial period. Changes in QEEG multivariate output measurements can then be correlated with an outcome measure such as CGI scores to track therapeutic entity efficacy, [0009] The neurophysiologic technique of EEG measures the electrical activity of the brain as a function of time varying spontaneous potentials (SP) through a number of electrodes placed at standard locations on the scalp. The neurophysiologic information obtained through EEG analysis is recorded as sets of traces of the amplitude of SP over time for scalp electrodes that are variably referenced. This analog EEG information can then be visually analyzed and interpreted for signal abnormalities.) Suffin et al. collects EEG/QEEG data to measure the strength of brain electrical activity. Suffin et al. does not calculate an average and maximum intensity functions across a plurality of frequencies of patient’s voice input data. Suffin et al. does not give the VIAS higher score if the treatment is effective based on the calculated average and maximum intensity functions across the plurality of frequencies of the patient’s voice input data. Suffin et al. does not lower the VIAS score if the treatment is less effective based on the calculated average and maximum intensity functions across the plurality of frequencies of the patient’s voice input data. Thus, Suffin et al. fail to teach and/or suggest the allowable subject matter. 
b.	Levanon et al. (US 7,398,213 B1). In this reference, Levanon et al. disclose a method and/or system for diagnosing pathological phenomenon based on the average and maximum intensity function across the plurality of frequencies of the user’s voice input data (Levanon et al. col. 3 lines 24-34 The method according to this embodiment may comprise: receiving data indicative of a voice signal; computing an average intensity of voice as a function of frequency using the data; computing a maximum intensity of voice as a function of frequency using the data; identifying one or more features indicated by the average and/or maximum intensities (wherein the identified features include one or more crater features, table features and/or decay features); comparing the identified features with the features in the indicators set to yield comparison results; and diagnosing at least one pathological phenomenon based on the comparison results, col. 6 lines 1-68 1. Dyslexia--Typical voice pattern indications: A. There are a number of craters in the graph of the average intensity function. The craters are at 100-140 Hz, 220-260 Hz, 320-380 Hz and 460-520 Hz. There is a correlation between the number of craters and the severity of dyslexia... 8. Juvenile Diabetes--Typical voice pattern indications: A. The graph of the average intensity at 40.+-.5 Hz is four times the average intensity observed for 125 Hz and 220 Hz. B. For women: the average intensity at 125 Hz is higher than the average intensity observed at 220 Hz (this is the opposite of what is observed in general population women.) Levanon et al. calculates the average and maximum intensity functions across the plurality of frequencies of the user’s voice input data in order to diagnose pathological phenomenon. Levanon et al. does not evaluate the treatment procedures based on the average and maximum intensity functions across the plurality of frequencies of the user’s voice input data. Levanon et al. does not give the VIAS higher score if the treatment is effective based on the calculated average and maximum intensity functions across the plurality of frequencies of the patient’s voice input data. Levanon et al. does not lower the VIAS score if the treatment is less effective based on the calculated average and maximum intensity functions across the plurality of frequencies of the patient’s voice input data. Thus, Levanon et al. fail to teach and/or suggest the allowable subject matter. 
c.	Krishna Rao et al. (US 2014/0244277 A1.) In this reference, Krishna Rao et al. disclose a method and/or system for monitoring and management of patient from a remote location (Krishna Rao et al. [0014] the step of processing the received patient related data comprises detecting fundamental frequency of each of the one or more processed segments. In addition, the step of processing the received patient related data comprises calculating at least one of: average fundamental frequency, minimum fundamental frequency, maximum fundamental frequency, one or more jitter parameters and one or more shimmer parameters using the detected fundamental frequency of each of the one or more processed segments, [0072] The extractor and analyzer module 410 is configured to calculate various audio parameters using the detected fundamental frequency for each of the one or more processed segments. The calculated audio parameters facilitate the one or more physicians in diagnosis and prescribing treatment. The audio parameters include, but not limited to, minimum fundamental frequency, maximum fundamental frequency, average fundamental frequency, the one or more jitter parameters and the one or more shimmer parameters. In an embodiment of the present invention, the extractor and analyzer module 412 comprises algorithms that calculate the one or more audio parameters using the following mathematical formulas: Average vocal fundamental frequency (f0_avg)=mean(f) Minimum vocal fundamental frequency (f0_min)=min(f) Maximum vocal fundamental frequency (f0_max)=max(f) wherein f is the fundamental frequency for each of the one or more processed segments.) Krishna Rao et al. monitors the patients by calculating average and maximum the fundamental frequency. These calculated audio parameters facilitate the one or more physicians in diagnosis and prescribing treatment. Krishna Rao et al. does not teach and/or suggest the VIAS score. Krishna Rao et al. does not teach and/or suggest giving the VIAS higher score if the treatment is effective based on the calculated average and maximum intensity functions across the plurality of frequencies of the patient’s voice input data. Krishna Rao et al. does not lower the VIAS score if the treatment is less effective based on the calculated average and maximum intensity functions across the plurality of frequencies of the patient’s voice input data. Thus, Krishna Rao et al. fail to teach and/or suggest the allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655